Citation Nr: 0022734	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-32 870A	)	DATE
	)
	)


THE ISSUES

1.  Whether the September 15, 1997 Board of Veterans' Appeals 
decision denying entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder and residuals of a left wrist injury, 
contains clear and unmistakable error.  

2.  Whether the September 15, 1997 Board of Veterans' Appeals 
decision denying entitlement to an evaluation in excess of 10 
percent for a low back disability contains clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

In a letter received by the Board of Veterans' Appeals 
(Board) in April 1999, the veteran submitting a claim 
alleging clear and unmistakable error (CUE) in a September 
15, 1997 Board decision, in which the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
residuals of a left wrist injury; and entitlement to an 
evaluation in excess of 10 percent for a low back disability.  
This claim was received subsequent to the Board's March 1998 
denial of the veteran's claim for reconsideration of the 
September 1997 Board decision and the issuance of an April 
1999 letter informing the veteran of his right to file a CUE 
motion.


FINDINGS OF FACT

1.  In a decision issued on September 15, 1997, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder, including PTSD and residuals of a left 
wrist injury; and entitlement to an evaluation in excess of 
10 percent for a low back disability.

2.  In regard to the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD and residuals of a left wrist injury, the 
record does not suggest that any of the correct facts, as 
they were known at that time, were not before the Board on 
September 15, 1997, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the alleged error.

3.  In regard to the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for a low back disability, 
the record does not suggest that any of the correct facts, as 
they were known at that time, were not before the Board on 
September 15, 1997, or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the alleged error.


CONCLUSIONS OF LAW

1.  The September 15, 1997 decision, in which the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder, including PTSD and residuals of a left 
wrist injury, does not contain CUE.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).

2.  The September 15, 1997 decision, in which the Board 
denied entitlement to an evaluation in excess of 10 percent 
for a low back disability, does not contain CUE.  38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 
20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
in which review is requested under the new statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (1999). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) 
(1999).  Examples of situations that are not CUE are: (1) a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill the 
VA's duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(1999).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of CUE 
in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

II.  Entitlement to service connection for an acquired 
psychiatric disability, 
to include PTSD and residuals of a left wrist injury

With regard to his claim for service connection for an 
acquired psychiatric disability, the veteran has asserted 
that the Board failed to adequately consider the severity of 
his claimed PTSD stressors.

At the time of the September 15, 1997 Board decision, in 
order to establish service connection for a particular 
disorder in most cases, the evidence of record must have 
demonstrated that a disease or injury resulting in a current 
disability was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997).  However, VA regulations reflected that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD required a clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1997).

Also, under the laws and regulations in effect at the time of 
the September 15, 1997 Board decision, the evidence necessary 
to establish the occurrence of a stressor during service to 
support a claim for PTSD varied depending on whether the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
established that the veteran was engaged in combat with the 
enemy, his lay testimony alone was sufficient to establish 
the occurrence of the claimed in-service stressor.  Where, 
however, the VA determined that the veteran did not engage in 
combat with the enemy, the veteran's lay statements, by 
themselves, were not enough to establish the occurrence of 
the alleged stressor.  Instead, the record needed to contain 
service records or other credible evidence which corroborated 
the stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1997).  Such corroborating evidence could 
not consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In the September 1997 decision, the Board indicated that the 
veteran served in the Republic of Vietnam and that his 
military occupational specialty during such service was that 
of a cook.  The Board also noted that the veteran's service 
records did not reflect that he engaged in combat during 
service.  Moreover, there was no evidence of any psychiatric 
disorders prior to March 1987, although the veteran was 
diagnosed with PTSD in 1989.  Also, in June 1989, the veteran 
was noted to have attempted suicide by slashing his left 
wrist with a butcher knife, an action that he claimed was a 
result of his PTSD.  Despite the diagnosis of PTSD, the RO's 
attempts at verification of the veteran's claimed service as 
a door gunner during service, which included contacting the 
United States Army and Joint Services Environmental Support 
Group (subsequently renamed the United States Armed Services 
Center for Research of Unit Records (Unit Records Center)), 
were unsuccessful.  

In view of this evidence, the Board determined that the 
veteran did not have a diagnosis of PTSD based upon a 
verified stressor or participation in combat with the enemy, 
and, as such, there was no basis for the grant of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Board also determined that there was no basis to 
grant service connection for residuals of a left wrist 
injury; the basis for this determination was that the veteran 
had claimed that this injury had occurred as secondary to 
PTSD, which had been found to not be service-connected.

In reviewing the September 1997 Board decision, the Board 
observes that there is no indication that the correct facts, 
as they were known at the time, were not before the Board at 
the time of the issuance of the September 1997 decision.  
There is also no indication that the correct laws and 
regulations were incorrectly applied.  Rather, the Board 
applied the laws and regulations described above, 
specifically 38 U.S.C.A. §§ 1110 and 1154 (West 1991) and 38 
C.F.R. § 3.303(d) (1997), and found that there was no basis 
for the grant of service connection for an acquired 
psychiatric disability, including PTSD and residuals of a 
left wrist injury.  As such, the Board is satisfied that, in 
the September 1997 decision, the Board correctly applied the 
statutory and regulatory provisions in effect at that time.

The Board acknowledges the veteran's argument that the Board 
incorrectly decided his claim in the September 1997 decision 
because of an incorrect analysis of the adequacy of his 
stressors, but, as noted above, the mere misinterpretation of 
facts, as alleged by the veteran, does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. at 253.  In the absence of 
the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for the error, there is simply no basis upon 
which to find CUE in the Board's September 15, 1997 decision.  
The veteran's motion must, therefore, be denied.

III.  Entitlement to an evaluation in excess of 10 percent 
for a low back disability

With regard to the claim of entitlement to an evaluation in 
excess of 10 percent for a low back disability, the veteran 
has argued that he was not given proper medical attention in 
service for his back injuries and that the presently assigned 
10 percent disability evaluation is inadequate for his 
current condition.

Under the laws and regulations of the VA in effect at the 
time of the September 15, 1997 Board decision, disability 
ratings were determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities, and individual 
disabilities were assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  If 
there existed a question as to which of two evaluations 
should be assigned, the higher evaluation was to be assigned 
if the disability picture more nearly approximated the 
criteria required for that rating; otherwise, the lower 
rating was to be assigned.  38 C.F.R. § 4.7 (1997).  

The Board observes that, prior to the September 1997 Board 
decision, the RO had evaluated the veteran's low back 
disability at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1997).  Under this section, a 10 
percent evaluation was warranted for lumbosacral strain with 
characteristic pain on motion, while a 20 percent evaluation 
was warranted in cases of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Also, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1997), a 10 percent evaluation was warranted for 
slight limitation of motion of the lumbar spine, while a 20 
percent evaluation was warranted for moderate limitation of 
motion of the lumbar spine.

In the September 1997 decision, the Board's analysis was 
focused on VA examinations dated in October 1993 and 
September 1996.  The October 1993 VA examination revealed 
forward bending of the lumbar spine to 90 degrees, backward 
bending to 20 degrees, bilateral lateral bending to 45 
degrees, and bilateral rotation to 35 degrees.  The September 
1996 VA examination revealed forward flexion of the lumbar 
spine to 80 degrees, backward extension to 15 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 15 
degrees, and bilateral rotation to 20 degrees.  Discomfort 
was noted, particularly with right lateral flexion.  The 
Board determined that the veteran's limitation of motion was 
no more than slight in degree and that there was no evidence 
of muscle spasm; as such, the Board found no basis for an 
evaluation in excess of 10 percent under Diagnostic Codes 
5292 and 5295.  Also, the Board indicated that the veteran's 
complaints of pain were contemplated in the assigned 10 
percent evaluation.

Arguably, the Board's September 1997 decision contains error 
to the extent that there is no discussion of DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996) or 38 C.F.R. §§ 4.40 and 4.45 
(1997), which pertain to the applicability of a higher 
evaluation in cases of such symptoms as painful motion and 
functional loss due to pain.  However, in view of the minimal 
low back symptomatology noted in the veteran's two 
examination reports, the Board finds that the omission of the 
discussion of DeLuca and 38 C.F.R. §§ 4.40 and 4.45 (1997) is 
not "the kind of error . . . that when called to the 
attention of later reviewers compels the conclusion to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  38 C.F.R. 
§ 20.1403(a) (1999).

Furthermore, there is no indication that the correct facts, 
as they were known at the time, were not before the Board at 
the time of the issuance of the September 1997 decision.  
There is also no indication that the correct laws and 
regulations were incorrectly applied.  Rather, the Board 
applied the laws and regulations described above, 
specifically 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295 (1997), and found that there was no basis for the grant 
of an evaluation in excess of 10 percent for the veteran's 
low back disability.  As such, the Board is satisfied that, 
in the September 1997 decision, the Board correctly applied 
the statutory and regulatory provisions in effect at that 
time.

The Board acknowledges the veteran's argument that the Board 
incorrectly decided his claim in the September 1997 decision 
because of the inadequacy of the assigned rating, but, as 
noted above, the mere misinterpretation of facts, as alleged 
by the veteran, does not constitute CUE.  Thompson v. 
Derwinski, 1 Vet. App. at 253.  In the absence of the kind of 
error of fact or law which would compel the conclusion that 
the result would have been manifestly different but for the 
error, there is simply no basis upon which to find CUE in the 
Board's September 15, 1997 decision.  The veteran's motion 
must, therefore, be denied.



ORDER

In the absence of clear and unmistakable error in the 
September 15, 1997 Board of Veterans' Appeals decision 
denying entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder and residuals of a left wrist injury, the appeal is 
denied.  

In the absence of clear and unmistakable error in the 
September 15, 1997 Board of Veterans' Appeals decision 
denying entitlement to an evaluation in excess of 10 percent 
for a low back disability, the appeal is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 


